Citation Nr: 0925088	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  In that 
decision, the RO granted the Veteran's claim for service 
connection for PTSD and assigned a 30 percent evaluation 
effective December 2, 2002.  A subsequent rating decision 
dated in December 2005 increased the Veteran's disability 
rating to 70 percent effective December 2, 2002; however, 
this was not a full grant of the benefit sought on appeal.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Jurisdiction 
over the Veteran's case has been transferred to the St. 
Petersburg, Florida, Regional Office (RO).

In January 2007, the RO denied entitlement to service 
connection for hypertension as secondary to PTSD.  The 
Veteran submitted a notice of disagreement in February 2007, 
and a statement of the case was issued in February 2008.  The 
Veteran did not submit a substantive appeal; therefore, this 
issue is not on appeal before the Board.


FINDING OF FACT

The Veteran's PTSD has resulted in total occupational and 
social impairment.  




CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have  
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, DC 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103,  5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As 
the claim for a 100 percent rating for PTSD has been granted, 
any failure with respect to the duty to notify or assist is  
nonprejudicial.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran was initially granted service connection for PTSD 
in a March 2004 rating decision and was assigned a 30 percent 
rating, effective December 2, 2002, the date his claim was 
received.  He disagreed with that determination and perfected 
an appeal.  In a December 2005 rating decision, the RO 
increased the Veteran's initial rating for PTSD to 70 
percent, effective December 2, 2002.  Despite the increased 
evaluation granted by the RO, the Veteran's appeal remains 
before the Board.  See AB, supra 

The criteria for evaluating PTSD are found at 38 C.F.R. 
4.130, DC 9411.  A 70 percent evaluation is warranted where  
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; nearly continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2008).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  Higher scores correspond to better functioning of 
the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships. GAF 
scores ranging between 51 and 60 are assigned when there are 
moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
31 and 40 are assigned when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record includes two VA examination reports, 
VA clinical treatment records, a medical opinion from VA 
physician, letters from counseling social worker, a medical 
statement from Veteran's private psychologist, lay 
statements, including two letters from Veteran's employer and 
a November 2005 hearing transcript, indicates that the 
Veteran's PTSD-related symptomatology warrants a 100 percent 
rating.  

In a letter dated October 2003 from the Veteran's counselor, 
a Licensed Social Worker (LSW), it was noted that the Veteran 
has difficulty relating socially to others and that he left 
his full-time job as a truck driver because of conflicts with 
co-workers and supervisors.  The counselor noted that the 
Veteran would frequently isolate himself from family members 
by leaving for several days at a time to be alone.  He would 
also use inappropriate coping strategies, such as binge 
drinking and arguments and anger outbursts, to deal with past 
painful thoughts that cause much of the family conflict and 
disharmony.  It was further noted that he was very guarded 
and avoided discussing thoughts or experiences about his 
Vietnam experiences.  The counselor also noted that the 
Veteran's symptoms are consistent with PTSD and his current 
emotional status and coping skills render him unable to work 
on dealing with any past traumatic experiences at that time.  

The Veteran was afforded a VA psychiatric examination in 
February 2004.  At that time, he reported having nightmares 
of Vietnam, intrusive thoughts and depression.  He also 
reported being verbally and physically abusive toward his 
wife of more than thirty-five years.  He stated that he had 
to retire from his job as a truck driver because he was 
starting to resent younger authority figures at work.  

A mental status examination indicated that the Veteran 
related in an appropriate and cooperative manner.  His speech 
was normal and his thoughts were goal directed.  He displayed 
no evidence of a thought disorder.  He denied auditory and 
visual hallucinations and there were no ideas of reference or 
delusions.  The examiner noted that the Veteran experiences 
significant depression a few time per week and at times feel 
tearful.  It was also noted that he feels anxious, but does 
not have panic attacks.  The examiner noted further that the 
Veteran did not have any suicidal or homicidal ideations and 
there was no evidence of obsessive behavior.  He has 
difficulty falling asleep and when he is able to sleep he is 
often awakened by a nightmare.  The examiner indicated that 
the Veteran persistently re-experiences his combat experience 
through nightmares and daily intrusive thoughts.  He also 
experiences persistent avoidance of stimuli associated with 
the trauma including efforts to avoid conversations about the 
trauma.  He avoids participation in activities that arouse 
recollections of the trauma, such as camping.  The examiner 
noted that the Veteran has persistent symptoms of increased 
arousal including difficulty staying asleep, irritability and 
outbursts of anger, hypervigilance and exaggerated startle 
response.  The examiner concluded that the Veteran has PTSD, 
which interferes with his life, particularly in his ability 
to deal successfully with his wife and children.  A GAF score 
of 55 was assigned.

Another statement from the Veteran's counselor was received 
at the RO in May 2005.  In it she noted that the Veteran had 
attended individual sessions at the Vet Center since April 
2003 and had attended most of his appointments on a regular 
basis.  It was noted that the Veteran is employed as a truck 
driver but his job is in jeopardy due to problems dealing 
with co-workers, supervisors and customers.  It was also 
noted that he left his previous job for the same reasons.  He 
continues to have relationship problems with family members 
and isolates himself from them.  The counselor noted that the 
Veteran's symptoms affect him socially, emotionally and 
occupationally and his prognosis calls for ongoing support.

In a statement from the Veteran's employer he is described as 
somewhat of a loner and does not socialize with other 
employees.  The employer stated that when a co-worker or 
supervisor tried to converse with the Veteran, he would bring 
up an unrelated incident in a frustrated and belligerent 
manner.  He also stated that around the time of the start of 
the war in Afghanistan the Veteran started arguing and 
swearing at almost anyone with whom he came in contact.  
Minor incidents that occurred with co-workers would result in 
the Veteran screaming about it.  His actions resulted in a 
change in his shift so that he would have less contact with 
co-workers.  A second letter from the Veteran's employer 
reveals that the Veteran's behavior at work had worsened.  
The employer noted that his time and attendance has steadily 
decreased.  He would come in late or not show at all.  He 
stated that the Veteran would not cooperate with a new 
manager that was hired and the manager wants to fire him.  He 
noted further that he receives continuous complaints from 
other employees about the Veteran.  He stated that he had 
suspended him in the past and the look he received from the 
Veteran made him very fearful of him.  He stated that he 
cannot take any more chances with the Veteran as his business 
is in jeopardy.  He further stated that he did not think that 
the Veteran was employable at this time.

In a lay statement from a former co-worker and union 
representative, he noted that quite often he would witness 
the Veteran talking to a group of co-workers and in a flash 
he would turn the conversation into a brawl because someone 
would have said something that triggered something inside of 
him.  There were times when the Veteran would take his anger 
to his customers and incidents would erupt at a customer's 
location.  

The Veteran's wife submitted a statement wherein she 
described becoming afraid of the Veteran after he returned 
from the service.  She stated that when they were alone he 
would beat on her.  In one incident she stated that he 
punched her in the mouth and broke her tooth.  In her 
statement she described a number of incidents where the 
Veteran displayed violence and anger before family members.  
She described one incident where he threatened to kill some 
family members.  

In a September 2005 medical statement from the Veteran's 
private psychologist, Dr. A.J., he noted that the Veteran 
disclosed that he worked alone on his current job because he 
gets into trouble when he has to deal with other employees.  
Dr. A.J. noted that because of the Veteran's unpredictable 
outbursts of rage people around him become extremely 
frightened.  Following such outbursts the Veteran may go into 
a deep state of depression for a long period of time.  He 
noted further that the Veteran has considered suicide but did 
not describe a specific plan.  He stated that the Veteran 
tends to withdraw from close relationships.  He has had 
frequent family problems and survival guilt was also present.  
He is being treated with Trazondone and Sertraline 
medications.  Dr. A.J. concluded that the Veteran's PTSD 
symptoms continue to interfere with his social and employment 
relationships.  His employer has helped to accommodate for 
this condition, but he still often misses over half of his 
work schedule.  Dr. A.J. concluded with a diagnosis of 
chronic, severe PTSD, and a GAF score of 41.

In November 2005, the Veteran was afforded another VA 
examination.  He reported that he does not sleep at all and 
that he has terrible nightmares about the time he spent in 
Vietnam.  He has become very aggressive toward other 
individuals and he needs to take medications prescribed by 
his private psychologist, which helps keep his symptoms and 
aggressive behavior under control.  The examiner noted that 
the Veteran does get depressed and when he feels that way he 
will cry or withdraw.  He will withdraw for days at a time 
and will ignore his grooming habits during these times.  He 
has had occasional suicidal thoughts which occur to him 
particularly while driving a truck, especially on a major 
highway.  The Veteran admitted that on one particular 
occasion, a car was coming at him and he thought of ending 
his life at that particular time.  In addition, the examiner 
noted that the Veteran does experience anxiety symptoms and 
breaks out in sweats quite frequently.  It was noted that the 
Veteran is frightened and scared to death nearly all of the 
time and feels that he is always in a combat ready status.  
The examiner further noted that the Veteran has been a truck 
driver all of his life and currently only works part-time due 
to is emotional problems.  It was noted that the Veteran 
frequently has difficulty remembering what he is supposed to 
do while on the job and he makes significant errors at times.   
In addition he is hypervigilant, and he will check doors and 
windows all the time.  He needs to sit with his back to a 
wall when he is in a restaurant in order to feel secure.  He 
indicated that loud noises make him startle quite severely 
and he has actually hit the deck on more than one occasion.  
He sometimes bends over and cringes when a helicopter flies 
overhead.

On examination it was noted that the Veteran was casually 
dressed and appeared unshaven.  His speech was clear and 
coherent and he appeared to be in good reality contact and 
oriented in all three spheres.  There was no evidence of any 
delusions or hallucinations in his thought content and 
general reasoning and judgment were within normal limits.  
His memory was fair for both recent and remote events and his 
affect was clearly quite depressed, irritable and angry.  He 
was tearful at time throughout the interview.  The examiner 
noted that the Veteran appeared to be suffering from PTSD 
secondary to his military service in Vietnam.  A GAF score of 
45 was assigned with a notation that the Veteran's GAF score 
ranged between 41 and 45 for the last several years.  The 
examiner commented that the Veteran's prognosis appeared 
quite guarded and he appears to be unemployable due to the 
potential for suicidal thoughts as well as his forgetfulness 
and irritable mood.  

Based on a thorough review of all of the evidence of record, 
the Board finds that the Veteran's disability picture most 
closely approximates the criteria for a 100 percent 
disability rating.  His private psychologist diagnosed him 
with severe PTSD and the VA examiner concluded that he is 
unemployable due to the potential for suicide and his 
forgetfulness and irritable mood.  Further he has 
consistently been assigned GAF scores of 41 to 45, indicative 
of serious symptoms and serious impairment in social and 
occupational functioning.  

The Veteran is totally occupationally impaired, with a 
history of being unable to get along with co-workers, 
difficulty with interpersonal relationships, anger outbursts,  
and causing others to be fearful.  His employer, with whom he 
was employed part-time, stated that he believes that due to 
the Veteran's multiple emotional problems, he is 
unemployable.  Additionally, both the February 2004 and 
November 2005 examiners reported that the Veteran had 
problems working, and the November 2005 examiner reported 
that the Veteran was unable to work as a result of his PTSD 
symptoms, specifically his suicidal thoughts (while driving a 
truck) and his forgetfulness and irritable mood.  Finally, 
the evidence of record indicates that the Veteran has not 
been substantially employed since he left his full-time job 
as he misses up to half of his scheduled work time from a 
part-time work schedule. 

The Veteran is also totally socially impaired, being 
isolative, and having few friends.  He also has a history of 
domestic abuse and impulse control problems, including 
irritability and angry outbursts with others, which have 
required intervention.  The Veteran has reported 
hypervigilance and an easy startle response, and has 
demonstrated a depressed affect.  In short, the Veteran has 
total social and occupational impairment, thereby warranting 
a 100 percent rating for PTSD.  The Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  


ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


